Title: Henry Young to William Davies, 30 April 1781
From: Young, Henry
To: Davies, William



Dr Sir
Richmond 30th. Apl 81

The plan propos’d by Mr. Ross for the building of Mr. Andersons shop I think a good one. Wou’d not 20 insted of 28 feet [be] wide enough? I dont know whether it wou’d not be best to have a store house at one end of the Shop. There is but one reason can operate against it, that is fire. Mr. Ford informs me that you will be at the point of fork this evening. Will you be so good as to take this matter under your consideration and give direction accordingly? I wish I may not be troublesome to you. I wou’d have been up my self was not my intintions ingrossed here. The Ware houses up the other side are on fire this moment. The Enemy dont appear to be in fource at Manchester, ’tis impossible to determine.
The Boats being so intirely ingaged I fear Mr. Anderson will want Coales. Four of the best Boats by night, will be removed from this place to West-ham. Eight Prisoners were brought in just now. They were taken on the other side by a party of Militia. I think we only want Arms to make the defence of this place sure. I am my dear sir respectfully your servant,

H Young


The Enemy have not landed on this side.

